DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-11, 14-19 are pending and under consideration on the merits. The amendment filed on 10/22/2021 has been entered.
Priority
This application is a 371 National Stage application of international PCT Application No. PCT/IB2017/052792, fled May 12, 2077, and claims priority to Italian Patent Application No. 10216000049360, fled May 13, 2016. As such the effectively filed date for the instant application is May 13, 2016.
Withdrawn /Claim Objections
Claim 9 objected to because of the following informalities: The claim recites “IL-1a, IL-1b, IFN-g, MIP-1a, MIP-1b, and TNF-a” which are misspelled is withdrawn in view of applicants arguments are persuasive that while certain publications use the Greek letters (a, b, g) when referring to these cytokines, one skilled in the art would recognize that using the Latin letters (a, b, g) is also acceptable. 
Withdrawn/Claim Rejections - 35 USC § 103/ Necessitated by Amendment
Claims 1, 2-3, 5, 7-8, rejected under 35 U.S.C. 103 as being unpatentable over Messaggio “Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," Doctoral Dissertation at the Universita Degli Studi Di Muanc, Facolia Di Medicina e Chirurgia, oo 1-85, 2013) as evidenced by Bianchi (Cell Transplantation, vol. 22 pp 2063-2077, 2013).
(2) Claims 1, 4, are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio as applied to claims 1, 2-3, 5, 7-8, above, and further as evidenced by Rowan (Critical Care, 1-12, 2015), Canna (Pediatr Clin North Am, 59(2): 329-344, 2012).

(4) Claims 1, 9, rejected under 35 U.S.C. 103 as being unpatentable over Messaggio as applied to claims 1, 2-3, 5, 7-8, above, and further as evidenced by Kellum (Arch Intern Med, 13; 167(15): 1655-1663, 2007) in view of applicant’s amendment to bring claim 13 into base claim 1 and claims 12-13 have been canceled and newly added claim 19. 
(5) Claims 1, 10 rejected under 35 U.S.C. 103 as being unpatentable over Messaggio, Tremolada (WO2011 145075 to herein equivalent LIS Pub. No. 2013/01 23747) as applied to claims 1, 2-3, 5, 7-8, above, and further in view of Conzalez-Rey (Gut, 58: 929-939, 2009) in view of applicant’s amendment to bring claim 13 into base claim 1 and claims 12-13 have been canceled and newly added claim 19. 
(6) Claims 1, 16, rejected under 35 U.S.C. 103 as being unpatentable over Messaggio as applied to claims 1, 2-3, 5, 7-8, above, and further in view of Bianchi (Cell Transplantation, Vol. 22, pp. 2063-2077, 2013) in view of applicant’s amendment to bring claim 13 into base claim 1 and claims 12-13 have been canceled and newly added claim 19. 
(7) Claims 1, 17, rejected under 35 U.S.C. 103 as being unpatentable over Messaggio and Bianchi (Cell Transplantation, Vol. 22, pp. 2063-2077, 2013) as applied to claims 1, 2-3, 5, 7-8, above, and further in view of Kim (Cell Transplantation, Vol. 22, pp. 2063- 2077, 2013) in view of applicant’s amendment to bring claim 13 into base claim 1 and claims 12-13 have been canceled and newly added claim 19. 
(8) Claims 1, 18, rejected under 35 U.S.C. 103 as being unpatentable over Messaggio and Rowan (Critical Care, 1-12, 2015), Canna (Pediatr Clin North Am, 59(2): 329- 344, 2012) as applied to claims 1, 4, above, and further in view of Smith (abstract, 2014) in view of applicant’s 
Maintained/Claim Rejections - 35 USC § 103/Modified Form Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1)	Claims 1, 2-3, 5-6, 7-8, 11, 14-15, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio “Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," Doctoral Dissertation at the Universita Degli Studi Di Milano, Facolta Di Medicina e Chirurgia, pp 1-85, 2013) in view of Tremolada (WO2011145075 to herein equivalent US Pub. No. 2013/0123747).
This rejection is in a modified form in view of applicant’s amendment to bring claim 13 into base claim 1 and claims 12-13 have been canceled and newly added claim 19. 
Regarding claim 1, Messaggio discloses a Lipogems® device that allows micro-fragmentation of the lipoaspirate from human subcutaneous adipose tissue without the need for enzymatic digestion with proteases in order to increase the stem cells bioavailability, which resides on the stromal vascular portion of the tissue (p 29 2nd paragraph-3rd paragraph). Messaggio discloses the resulting cell populations called Lipogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and Regarding claim 2, wherein the disease/condition is a systemic, inflammatory, immune, or chronic disease/condition, said disease/condition being caused by a septic disease/condition. It should be noted that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non- limiting. Regarding claim 3, Messaggio discloses the hADSCs derived from the micro- fragmented lipoaspirate from human subcutaneous adipose tissue by the Lipogems® device are immunomodulatory and can promote tissue repair through immunosuppressive effects exerted via secreted factors such as prostaglandin E2 (PGE2) to prevent and treat sepsis (p 25 last paragraph). Regarding claim 5, Messaggio discloses the Lipogems® device that allows three micro- fragmentation step of the lipoaspirate from human subcutaneous adipose tissue without the need for enzymatic digestion with proteases in order to increase the stem cells bioavailability, which resides on the stromal vascular portion of the tissue (p 29 2" paragraph-3" paragraph). Regarding claim 7, wherein the micro-fragmented fat contains clusters of fat comprising Mesenchymal Stem Cells (MSCs) and/or pericytes and/or Adipose Regarding claim 8, Messaggio discloses the Lipogems® device that allows three micro- fragmentation step of the lipoaspirate from human subcutaneous adipose tissue (p 29 2™ paragraph, 3 paragraph).
Messaggio does not teach, wherein the micro-fragmented fat contains clusters of fat having a size ranging from 200 to 2500 m.
However, before the instant effective filing date of the instant invention, Tremolada teaches extracting adipose tissue from a donor subject liposuction, mechanically treating the tissue by mechanical stirring (entire document, including [0050]-[0260]). The mechanical treatment reduces macro-agglomerates allows adipose tissue harvested by liposuction to be conveniently processed into relatively small and uniformly sized micro-agglomerates which are suitable for transplantation, e. q., for use in cellular therapies ((0057)]-[0218]. Advantageously, the agglomerates ensure successful transplantation of micro-agglomerates which are suitable for transplantation, e.g., for use in cellular therapies [0298]. Tremolada teaches agglomerates obtained with an average size of 500 m, ([290], claim 9). Tremolada teaches cell agglomerates ranging from with a diameter ranging from 2000 m to 50 m material size reduction; 1500-50 m [182]; 750 m to 50 m [183], and thus it is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, Regarding claim 11, Tremolada teaches in the washing step, the washing and separating container 1 containing fat mixed with a sterile solution, e.g. either saline injected with a syringe through the inlet 102 or saline withdrawn from a bag, is stirred with a force that does not cause the cell walls to break but is sufficient to form an emulsion, i.e. a dispersion of tiny oil drops within the washing fluid, due to the presence of the balls 104 [0323]. Regarding claims 14-15, Tremolada teaches cell agglomerates ranging from with a diameter ranging from 2000 m to 50 m material size reduction, with an average size of 500 m, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Regarding newly added claim 19, Tremolada teaches cell agglomerates ranging from with a diameter ranging from 2000 m to 50 m material size reduction, with an average size of 500 m, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Accordingly, it would have been obvious to one of ordinary skill in the art to combine the cell populations called Lipbogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as disclosed by Messaggio/Bianchi by using agglomerates obtained with an average size of 500 m, or i.e. from 2000 m to 50 m; or 1500-50 m; or 750 m to 50 m as disclosed by Tremolada for treating sepsis.
One would have been motivated to so to receive the expected benefit of using agglomerates obtained with an average size of 500 um, or smaller, i.e. about or i.e. from 2000 m to 50 m; or 1500-50 m; or 750 m to 50 m advantageously, the agglomerates ensure 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining cell populations called Lipbogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis with agglomerates having an average size of 500 m, or from 2000 m to 50 m or from 1500-50 m or from 750 m to 50 m to treat sepsis by combining the teachings of Messagio/Bianchi and Tremolada. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1) Applicants direct the examiner’s attention to the examples and figures, which demonstrate the unexpected results associated with using the claimed invention, particularly with using micro-fragmented fat having fat clusters in a size ranging from 200-2500 um, to treat sepsis. As seen in Figure 1, a significant decrease of the sepsis score in mice was seen in mice injected with the claimed Lipogems micro-fragmented fat, compared to mice injected with saline. The inflammatory score remained lower in the Lipogems group 21 days after induction of sepsis. See Figures 1A-1D and pages 14-15 of the specification. Applicant’s arguments have been fully considered but are not persuasive.
In response, unexpected results have to commensurate with the scope of the invention. "Whether the unexpected result of unexpectently improved results or a property not taught by the prior art the ''objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support". In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire range. In re Clemens, 622 D.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980. In the instant case, in figure 1A-1D, depicts the inflammatory score 24 hours after either CLP or intraperitoneally injection of LPS observed a significant decrease of  the claims are not so limited. In  the instant case, Figure 1A-D do not specify the required micro-fragmented fat containing clusters of fat having a size ranging from 200 to 2500 um.
The micro-fragmented fat, wherein micro-fragmented fat contains clusters of fat having a size ranging from 200 to 2500 m as claimed in the instant method are different from those exemplified in figure 1A-D.  In figure 1A-D the microfragmentated harvested adipose tissue processed in the Lipogems® device closed system lacks the claimed micro-fragmented fat contains clusters of fat having a size ranging from 200 to 2500 m. This is because in figure 1A-D, the resulting product from the microfragmentated harvested adipose tissue processed in the Lipogems® device contains pericytes/MSCs retained within an intact stromal vascular niche, being ready to interact with the recipient tissue after transplantation. The purified Lipogems® adipose tissue was collected in a 60 cc syringe and positioned to gently decant by gravity in order to remove excessive saline solution. Then the Lipogems® product was transferred in several 1 cc syringes to be reinjected intraperitoneally in the recipient mouse. 
Therefore the Tremolada adipose tissue from a donor subject liposuction agglomerates ranging from with a diameter ranging from 2000 m to 50 m material size reduction, with an average size of 500 m which advantageously, ensure successful transplantation are different from the purified Lipogems® adipose tissue harvest contains pericytes/MSCs retained within the the figure 1A-D lacking because lacking micro-fragmented fat contains clusters of fat having a size ranging from 200 to 2500 m.
As indicated in MPEP 716.02(c), where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641,645 (CCPA 1977). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). The claims do not recited any limitations that would be affected by the use of intraperitoneally injection of LPS  observed a significant decrease of the sepsis score in CLP mice injected with Lipogems® compared to CLP mice injected with saline. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. 
In addition, Applicants arguments unexpected results associated with using micro-fragmented fat having fat clusters in a size ranging from 200-2500 um, to treat sepsis as seen in Figure 1A-D is also not persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 2000 m to 50 m material size reduction; 1500-50 m]; 750 m to 50 m used advantageously, the agglomerates ensure successful transplantation of micro-agglomerates which are suitable for transplantation, e.g., for use in cellular therapies. Therefore, the methodology of using micro-fragmented fat having fat clusters in a size ranging from 200-2500 um, to treat sepsis was considered routine in the prior art. Therefore the fact that agglomerates ranging from with a diameter ranging from 2000 m to 50 m material size reduction; 1500-50 m]; 750 m to 50 m used advantageously, the agglomerates ensure successful transplantation of micro-agglomerates which are suitable for transplantation, e.g., for use in cellular therapies is an expected result. As indicated in MPEP 716.02(c), where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
2)	Applicants argue statistical improvement of the primary endpoint, seen in Figure 1, was also seen in the secondary endpoint, which is shown in Figure 2. As demonstrated in Figure 2, the survival rate of mice injected with the claimed Lipogems micro-fragmented fat was 65% 60 days after induction, compared to 25% for the saline-injected group. Lower body temperatures were also observed. See Figures 2A-2B. Plasma levels of key enzymes during inflammation were elevated (Figure 3A) in the Lipogems group, another indication of the treatment’s effectiveness. See also, pages 15-16 of the specification. The effect of the claimed Lipogems micro-fragmented fat on cytokine storm and organ immune infiltration can be seen in Figure 4 and Table 1. Several pro-inflammatory cytokine levels associated with sepsis were See Figure 5. Applicant’s arguments have been fully considered but are not persuasive.
In response, unexpected results have to commensurate with the scope of the invention. "Whether the unexpected result of unexpectently improved results or a property not taught by the prior art the ''objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support". In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire range. In re Clemens, 622 D.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980. In the instant case, in figure 2A-2B, shows the survival rate and the body temperature of Caecal Ligation and Puncture (CLP) mice injected with saline or Lipogems (micro-fragmented fat tissue) the claims are not so limited. In figure 3A-C, shows the plasma levels (A) of alanine aminotransferase (ALT), aspartate aminotransferase (AST), alkaline phosphatase (AP), creatine kinase (CK) and lactate dehydrogenase (LDH); the leucocyte count (B-C) in CLP ice injected with saline or Lipogems (micro-fragmented fat tissue) the claims are not so limited. In figure 4 shows pro-inflammatory cytokine levels in Caecal Ligation and Puncture (CLP) mice injected or not with Lipogems (micro-fragmented fat tissue) the claims are not so limited. (Figure 4, Table I) focusing on the pro-inflammatory IL-6, we observed a decrease of its levels in the septic mice injected with Lipogems® compared to untreated CLP septic mice (9139pg/μI±4307 vs. 29628pg/μI±6166, p=0.0079, Figure 4, Table I). Conversely, the following anti-inflammatory cytokines were found to be increased: IL-4, IL-10, G-CSF (Figure 4, Table I). Focusing on the anti-inflammatory IL-4, we observed a significant increase in the plasma levels of CLP mice injected with Lipogems® compared to untreated CLP mice (23.96pg/μI±3.6 vs. 16.91 pg/μI±1.6, p=0.008, Figure 4, Table I). Twenty-one days post induction of sepsis no differences between untreated septic mice and septic mice injected with Lipogems® were found the claims are not so limited.
The claims do not recited any limitations that would be affected by the use of i he survival rate and the body temperature of CLP mice injected with saline or Lipogems (micro-fragmented fat tissue) nor with the pro-inflammatory IL-6, we observed a decrease of its levels in the septic mice injected with Lipogems® compared to untreated CLP septic mice, nor with IL-4, IL-10, G-CSF. 
The methodology as claimed of using micro-fragmented fat having fat clusters in a size ranging from 200-2500 um, to treat sepsis was considered routine in the prior art. Therefore the fact that agglomerates ranging from with a diameter ranging from 2000 m to 50 m material size reduction; 1500-50 m]; 750 m to 50 m used advantageously, the agglomerates ensure successful transplantation of micro-agglomerates which are suitable for transplantation, e.g., for use in cellular therapies is an expected result. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
3)	Applicants argue the effect of cyclo-oxygenase inhibitors was also monitored. The inflammation score (see Figure 6A), survival curves of inflammatory mice (see Figure 6B), white blood cell count (see Figure 6C), and pro- and anti-inflammatory cytokines (see Figure 6D) were measured in mice injected with the claimed Lipogems micro-fragmented fat versus ave been fully considered but are not persuasive.
In response unexpected results have to commensurate with the scope of the invention. "Whether the unexpected result of unexpectently improved results or a property not taught by the prior art the ''objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support". In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire range. In re Clemens, 622 D.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980. In the instant case, an improvement of the survival rate of septic mice treated with micro-fragmented fat, and a lasting decrease of the sepsis score. In addition, mice body temperature is close to 37°C, and the levels of pro-inflammatory cytokines decrease while the levels of anti-inflammatory cytokines increase. Further, in treatment of septic mice, such as Lipoaspirate, intraperitoneally administration did not show the same results the claims are not so limited. 
4)	Applicants argue the data demonstrate that the micro-fragmented fat acts via the prostaglandin pathway. As known to those of skill in the art, the enzymatic activity of COX-2 is critical for its anti-inflammatory effect. Indomethacin (a potent prostaglandin synthesis suppressor) administration blocks the effects of micro-fragmented fat administration in septic mice. Therefore, based on these known relationships and the data demonstrated in this application, it is reasonable to conclude that the claimed micro-fragmented fat has the ability to affect prostaglandin synthesis and non-COX targets. There is nothing in the teachings of Messaggio or Tremolada that would have led one skilled in the art to predict that the micro-fragmented fats, particularly micro-fragmented fats at the claimed levels, would have let to the unexpected results demonstrated in this application. Applicant’s arguments have been fully considered but are not persuasive.
In response unexpected results have to commensurate with the scope of the invention. "Whether the unexpected result of unexpectently improved results or a property not taught by the prior art the ''objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support". In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire range. In re Clemens, 622 D.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980. In the instant case, a micro-fragmented fat has the ability to affect prostaglandin synthesis and non-COX targets the claims are not so limited. 

(2) 	Claims 1, 4, are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio “Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," Doctoral Dissertation at the Universita Degli Studi Di Milano, Facolta Di Medicina e Chirurgia, pp 1-85, 2013) in view of Tremolada (WO2011145075 to herein equivalent US Pub. No. 2013/0123747) as applied to claims 1, 2-3, 5-6, 7-8, 11, 14-15, 19, above, and further as evidenced by Rowan (Critical Care, 1-12, 2015), Canna (Pediatr Clin North Am, 59(2): 329-344, 2012).
The teachings of Messaggio and Tremolada apply here as indicated above.
Messaggio and Tremolada do not teach, wherein sepsis is in the acute phase, wherein the acute phase detrimental health effects are selected from the group consisting of: change in body temperature, cytokine storm and pro-calcitonin increase.
However, before the instant effective filing date of the instant invention, as evidenced by Rowan treatment of patient with burn wounds to the extent lead to an increased susceptibility to nd column 1st paragraph). In addition, Canna provides a nexus of cytokine storm for treating hemophagic syndromes where multiple inflammatory causes can result in a disease that appears very similar to sepsis. The unifying feature of cytokine storm syndrome (CSS) is a clinical and laboratory phenotype suggestive of massive inflammation progressing to multiple organ dysfunction syndrome (MODS) and eventually death, a final common pathway (abstract, p 1, 1st paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art to combine the cell populations called Lipbogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as disclosed by Messaggio and Tremolada by using adipose stem cells, in acute burn care sepsis patients is an exciting topic as disclosed by Rowan, and as evidenced by Canna there is a nexus of cytokine storm and treatment of sepsis because Messaggio and Tremolada teaches that it is within the skill of ordinary skill in the art to use hADSCs, in general called Lipogems®-derived stem cells to prevent and treat sepsis and because Rowan/Canna teaches that it is within the skill of the ordinary skill in the art to use adipose stem cells, in patients with acute burn sepsis.
One would have been motivated to do so in order to receive the expected benefit of the adipose stem cells accelerate re-epithelialization by paracrine activation of host cells via growth factor secretion.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining Lipogems®-derived stem cells to prevent and treat sepsis in acute phase sepsis patients by combining the teachings of Messaggio and Tremolada and Rowan/Canna.

Response to arguments
Applicants arguments are the same as discussed above.

(3) 	Claims 1, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio “Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," Doctoral Dissertation at the Universita Degli Studi Di Milano, Facolta Di Medicina e Chirurgia, pp 1-85, 2013) in view of Tremolada (WO2011145075 to herein equivalent US Pub. No. 2013/0123747) as applied to claims 1, 2-3, 5-6, 7-8, 11, 14-15, above, and further as evidenced by Kellum (Arch Intern Med, 13; 167(15): 1655-1663, 2007).
The teachings of Messaggio and Tremolada apply here as indicated above.
Messaggio and Tremolada do not teach, wherein the condition/disease associated with or caused by sepsis involves the mis-regulation of pro-inflammatory molecules selected from the group consisting of: IL-1a, IL-1b, IL1-2, 1L-5, IL-6, IL-12, IL-17, GM-CSF, IFN-g), MIP-1a, MIP-1b, RANTES, procalcitonin molecule, and creatine kinase and TNF-a.
However, before the instant effective filing date of the instant invention, Kellum teaches sepsis is caused by severe counter-regulatory cytokines of IL-6 (interleukin 6) (abstract).
Accordingly it would have been obvious to a person of ordinary skill in the art to combine the cell populations called Lipbogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as disclosed by Messaggio and Tremolada by following the teachings of Kellum and routine practice, the Kellum certainly suggests that condition/disease associated with or caused by sepsis involves the mis-regulation of pro- inflammatory molecules selected from the group consisting of IL-6.

Response to arguments
Applicants arguments are the same as discussed above.

(4) 	Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio “Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," Doctoral Dissertation at the Universita Degli Studi Di Milano, Facolta Di Medicina e Chirurgia, pp 1-85, 2013) in view of Tremolada (WO2011145075 to herein equivalent US Pub. No. 2013/0123747) as applied to claims 1, 2-3, 5-6, 7-8, 11, 14-15, above, and further in view of Conzalez-Rey (Gut, 58: 929-939, 2009).
Tremolada also teaches a method of producing a mesenchymal stem cell (MSC) from micro-fragmented fat, by teachings composition, comprising: 1) extracting adipose tissue from a donor subject via liposuction, mechanically treating the tissue by mechanical string (entire document, including [0092], [2050)-(O360)}. The mechanical treatment reduces micro- agglomerates allows adipose tissue harvested by liposuction to be conveniently processed into relatively small and uniformly sized micro-agglomerates which are suitable for transplantation, e.g., for use in cellular therapies ([0057-0278)).
The teachings of Messaggio and Tremolada apply here as indicated above.
Messaggio and Tremolada do not teach, wherein the micro-fragmented fat is administered in a manner selected from the group consisting of for intraperitoneal, intramuscular, alveolar, nasal, pulmonary, intrathecal, and via cribriform clate damina cribra}.
However, before the instant effective filing date of the instant invention, Conzalez-Rey teaches treating sepsis in septic mice by injecting intraperitoneally with hASCs or murine ASCs (p 2 1% column 1* paragraph). Conzalez-Rey teaches the capacity of hASCs to suppress acute 
Accordingly it would have been obvious to a person of ordinary skill in the art to combine the teachings of Messaggio and Tremolada that the micro-fragmented fat contains adipose—derived hMSCs by using intraperitoneal injection of hADSCs to treat sepsis as disclosed by Conzalez- Rey with a reasonable expectation for successfully treating sepsis by intraperitoneal injection of human adult stem cells derived from adipose tissue protect against experimental colitis and sepsis.
One would have been motivated to do so to receive the expected benefit of the hADSCs to suppress acute inflammatory autoimmune responses in mice by inhibiting the inflammatory and Th1 responses and offer a therapeutic advantage over neutralizing antibodies directed against a single mediator.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.


(5) 	Claims 1, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio “Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," Doctoral Dissertation at the Universita Degli Studi Di Milano, Facolta Di Medicina e Chirurgia, pp 1-85, 2013) in view of Tremolada (WO2011145075 to herein equivalent US Pub. No. 2013/0123747) as applied to claims 1, 2-3, 5-6, 7-8, 11, 14-15, above, and further in view of Bianchi (Cell Transplantation, Vol. 22, pp. 2063-2077, 2013).

Messaggio and Tremolada do not teach, wherein said micro-fragmented fat derives from human adipose tissue isolated/lipoaspirate from the lower and/or the lateral abdomen area of an individual.
However, before the instant effective filing date of the instant invention, Bianchi like Messaggio teaches a nonenzymatic method and device to obtain a fat tissue derivative highly enriched in pericyte-like elements by mild mechanical forces from human lipoaspirates from harvesting (usually the lower abdomen (abstract, p 3 2" column last paragraph). Bianchi teaches human lipoaspirates for autologous use, with remarkable distinctive features compared to fat lipoaspirates (Table 3) that can potentially pave the way for novel strategies and paradigms in the rescue of diseased tissues, due to its minimally manipulated derivation and the chance of transfer into a clinical setting (p 12, 2" column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the cell populations called Lipogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as disclosed by Messaggio/Bianchi and Tremolada by using lipoaspirates harvested from lower abdomen as disclosed by Bianchi as a matter of design choice to prepare micro-fragmented fat derived from human adipose tissue isolated from lower abdomen of an individual for hADSCs to treat sepsis, said design choice amounting to combining prior art elements according to known methods to yield predictable results. Given that different elements of the micro-fragmented fat were available and were routinely used in deriving hADSCs to treat sepsis, it would have been a matter of design choice for one of ordinary skill in the art to combine different elements each of which is taught by the prior art to be useful for the same purpose in order to treat sepsis that is to be used for the very same purpose. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support 
Response to arguments
Applicants arguments are the same as discussed above.

(6) 	Claims 1, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio “Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," Doctoral Dissertation at the Universita Degli Studi Di Milano, Facolta Di Medicina e Chirurgia, pp 1-85, 2013) in view of Tremolada (WO2011145075 to herein equivalent US Pub. No. 2013/0123747) as applied to claims 1, 2-3, 5-6, 7-8, 11, 14-15, above, and further in view of Kim (Cell Transplantation, Vol. 22, pp. 2063- 2077, 2013).
The teachings of Messaggio and Tremolada i apply here as indicated above.
Messaggio and Tremolada does not teach, using nasal route.
However, before the instant effective filing date of the instant invention, Kim teaches adipose-derived stem cells (ASCs) for tissue regeneration in patients with filler-related complications such as necrosis (abstract). 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the cell populations called Lipogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as disclosed by Messaggio and Tremolada by using nasal administration of highly condensed adipose-derived stem cells for new treatment option for post filler injection wounds such as necrosis as disclosed by Kim as a matter of design choice to prepare micro-fragmented fat derived hADSCs to treat patients with filler-related complications such as necrosis, said design choice amounting to combining prior art elements according to known methods to yield predictable results. Given 
Response to arguments
Applicants arguments are the same as discussed above.

(7) 	Claims 1, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio “Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," Doctoral Dissertation at the Universita Degli Studi Di Milano, Facolta Di Medicina e Chirurgia, pp 1-85, 2013) in view of Tremolada (WO2011145075 to herein equivalent US Pub. No. 2013/0123747), Rowan (Critical Care, 1-12, 2015), Canna (Pediatr Clin North Am, 59(2): 329-344, 2012) as applied to claims 1, 4, above, and further in view of Smith (abstract, 2014).
The teachings of Messaggio/Tremolada and Rowan and Canna apply here as indicated above.
Messaggio/Tremolada and Rowan and Canna do not teach, wherein the cognitive impairment, is insominia, rigninmiares, vivid hallucinations or panic attacks.
Smith (Abstract, 2014) teaches that sepsis syndrome causes nightmares, panic attacks, and vivid hallucinations (abstract).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the cell populations called Lipogems® human adipose tissue derived stem cells (nhADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as disclosed by Messaggio and Rowan and Canna for treating sepsis syndrome causes nightmares, panic attacks, and vivid hallucinations as disclosed by Smith, as a matter of design choice to treat post-sepsis syndrome and other long-term effects of sepsis as nightmares, panic attacks, and vivid hallucinations, said design choice amounting to combining prior art elements according to known methods to yield predictable results. 
Given that different elements of the Lipogems® human adipose tissue derived stem cells (hADSCs), were available and were routinely used in treatment of patient with sepsis and burn wounds, it would have been a matter of design choice for one of ordinary skill in the art to treat the effects of sepsis of which is taught by the prior art to be useful for the same purpose in order to treat post-sepsis syndrome and other long-term effects of sepsis as nightmares, panic attacks, and vivid hallucinations that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
Applicants arguments are the same as discussed above.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632